Exhibit 10.24
 
AMENDMENT NO. 2 TO THE
1st CONSTITUTION BANCORP
SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN


WHEREAS, 1ST Constitution Bancorp (the “Bancorp”) adopted the 1st Constitution
Bancorp Supplemental Executive Retirement Plan (the “SERP”), effective October
1, 2002, for the benefit of certain key executives of the Bancorp and 1st
Constitution Bank (the “Bank,” and together with the Bancorp, the “Company”);
and
 
WHEREAS, Section 9.2 of the SERP authorizes the Board of Directors of the
Bancorp (the “Board”) to, in its sole discretion, amend the SERP at any time in
whole or in part; and
 
WHEREAS, in light of certain changes to the Internal Revenue Code of 1986, as
amended, the Board has determined that it is in the best interest of the Company
and the Plan participants to amend the Plan effective as of December 31, 2004,
so that the terms of the Plan will apply only to those benefits that have
accrued and become vested thereunder as of such date, with future accruals (if
any) and vesting of benefits accrued but unvested as of December 31, 2004 to be
controlled by the terms of a new plan, known as the 1st Constitution Bancorp
2005 Supplemental Executive Retirement Plan (the “New Plan”);
 
NOW, THEREFORE, be it
 
RESOLVED, that the Board hereby adopts the following amendment to the SERP,
effective as of December 31, 2004:
 
1.           The following is added to the end of Article I of the SERP:
 
“Notwithstanding anything else herein to the contrary, effective as of December
31, 2004, no new Members will be added to the Plan, no further SERP Benefits
will accrue hereunder, and all unvested SERP Benefit liabilities will be
transferred to (and assumed by) the 1st Constitution Bancorp 2005 Supplemental
Executive Retirement Plan.  All SERP Benefits remaining under this Plan will be
treated as grandfathered benefits for purposes of Section 409A of the Internal
Revenue Code, and the Plan will be so administered.  The Plan will not be
amended in any manner that would be treated as a material modification for
purposes of Section 409A.  Accordingly, the Plan will be administered in
accordance with its terms, and Section 409A will not apply thereto.”
 
 

--------------------------------------------------------------------------------